Citation Nr: 0523233	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  93-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than September 
12, 1996, for the grant of service connection for left ear 
hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right 
ear hearing loss for the period from June 10, 1992, to 
September 11, 1996.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss for the period from September 12, 
1996, to April 29, 1997.

4.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss for the period from April 30, 1997, to 
June 9, 1999.

5.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss for the period from June 10, 1999, to 
February 10, 2002.

6.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss for the period from February 11, 2002, 
to April 25, 2003.

7.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss for the period beginning on April 26, 
2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1959 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) opinion on July 15, 1996, which 
vacated a November 1994 Board decision and remanded the case 
for additional development.  The issue initially arose from 
an August 1992 rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to a rating in excess of 10 
percent for right ear hearing loss.  The case was remanded to 
the RO in March 1997, December 2000, and March 2003. 

In a July 2003 rating decision the RO granted service 
connection for left ear hearing loss, effective September 12, 
1996.  Ratings for bilateral hearing loss were assigned at 20 
percent from September 12, 1996, at 30 percent from April 30, 
1997, 40 percent from June 10, 1999, at 50 percent from 
February 11, 2002, and at 60 percent from April 26, 2003.  
The Board remanded the case for additional development in 
November 2003.

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  In an April 2, 1984, decision the Board denied 
entitlement to service connection for left ear hearing loss; 
that determination has become final.

3.  VA treatment records dated September 12, 1996, noted left 
ear hearing loss and was accepted as an informal claim for 
entitlement to service connection for left ear hearing loss, 
but there are no earlier filed documents that may be accepted 
as a formal or informal claim for this benefit.  

4.  In a July 2003 rating decision the RO granted service 
connection for left ear hearing loss, effective 
September 12, 1996.  

5.  During the period from June 10, 1992, to September 11, 
1996, the veteran exhibited no more than Level IX hearing in 
his service-connected right ear and Level VI hearing in his 
nonservice-connected left ear.

6.  During the period from September 12, 1996, to April 29, 
1997, the veteran exhibited no more than Level IX hearing in 
his right ear and Level VI hearing in his left ear.

7.  During the period from April 30, 1997, to June 9, 1999, 
the veteran exhibited no more than Level IX hearing in his 
right ear and Level VI hearing in his left ear.

8.  During the period from June 10, 1999, to February 10, 
2002, the veteran exhibited no more than Level IX hearing in 
his right ear and Level VI hearing in his left ear.

9.  During the period from February 11, 2002, to April 25, 
2003, the veteran exhibited no more than Level X hearing in 
his right ear and Level VI hearing in his left ear.

10.  During the period beginning on April 26, 2003, the 
veteran exhibited no more than Level X hearing in his right 
ear and Level VII hearing in his left ear.


CONCLUSIONS OF LAW

1.  An effective date earlier than September 12, 1996, for 
the grant of service connection for left ear hearing loss is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss for the period from June 10, 1992, to 
September 11, 1996, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.87, Diagnostic 
Code 6100 (effective before June 10, 1999).

3.  The criteria for a 40 percent rating, but no higher, for 
bilateral hearing loss for the period from September 12, 
1996, to April 29, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII 
(effective before June 10, 1999).

4.  The criteria for a 40 percent rating, but no higher, for 
bilateral hearing loss for the period from April 30, 1997, to 
June 9, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII 
(effective before June 10, 1999).

5.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss for the period from June 10, 1999, to 
February 10, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Tables VI, 
VIa, VII (effective after June 10, 1999).

6.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss for the period from February 11, 2002, 
to April 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Tables VI, 
VIa, VII (effective after June 10, 1999).

7.  The criteria for a rating in excess of 60 percent for 
bilateral hearing loss for the period beginning on April 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Tables VI, VIa, VII 
(effective after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decisions that are the basis of this appeal were on 
appeal prior to VCAA enactment or arose from a favorable AOJ 
determination.  The Court acknowledged that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant in February and November 2004 fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the issues on 
appeal were obtained and that the available medical evidence 
is sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records show that upon enlistment examination 
in January 1959 the veteran's hearing acuity was 15/15 on 
whispered voice testing.  An August 1960 report noted he 
complained of progressive hearing loss in the right ear over 
the previous four months.  It was noted that examination was 
negative, but that an audiogram revealed a slight high tone 
loss in the right ear possibly due to acoustic trauma.  An 
air conduction study in October 1960 noted findings for the 
frequencies 1,000 Hertz, 2,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 5 decibels, 10 decibels, and 60 
decibels, respectively.  The same three frequencies in the 
veteran's left ear were 0 decibels, 5 decibels, and 5 
decibels.  The veteran's January 1963 separation examination 
revealed hearing acuity of 15/15 on whispered voice testing.  

Private medical records dated in December 1982 note hearing 
acuity findings in graphic form.  The diagnoses included left 
mild high frequency hearing loss and right profound high 
frequency sensorineural hearing loss.  It was noted that the 
pattern in the right ear was suggestive of a traumatic event 
because of the frequencies involved.  

VA audiological evaluation in March 1982 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 20 decibels, 65 decibels, 85 decibels, 
and 95 decibels, respectively, with speech discrimination 
ability of 58 percent.  Pure tone air conduction threshold 
levels for those same four frequencies in the veteran's left 
ear were 10 decibels, 35 decibels, 45 decibels, and 40 
decibels, respectively, with speech discrimination ability of 
96 percent.  

In an April 2, 1984, decision the Board granted entitlement 
to service connection for right ear hearing loss.  Service 
connection for left ear hearing loss was denied.  

VA audiological evaluation in September 1984 revealed pure 
tone air conduction threshold levels for the frequencies 
1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 25 decibels, 65 decibels, 80 decibels, 
and 95 decibels, respectively, with speech discrimination 
ability of 64 percent.  Pure tone air conduction threshold 
levels for those same four frequencies in the veteran's left 
ear were 10 decibels, 30 decibels, 40 decibels, and 40 
decibels, respectively, with speech discrimination ability of 
94 percent.  

In a November 1984 rating decision the RO established 
entitlement to service connection for right ear hearing loss.  
A 10 percent rating was assigned effective from September 15, 
1982.  

VA audiological evaluation in April 1988 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 35 decibels, 70 decibels, 85 decibels, 
and NR (no response), respectively, for a pure tone average 
of 74+ decibels, with speech discrimination ability of 46 
percent.  Pure tone air conduction threshold levels for those 
same four frequencies in the veteran's left ear were 15 
decibels, 35 decibels, 50 decibels, and 50 decibels, 
respectively, for a pure tone average of 38 decibels, with 
speech discrimination ability of 68 percent.  

VA medical records dated June 10, 1992, note hearing acuity 
findings in graphic form.  The examiner noted audiometry 
revealed continued sensorineural hearing loss that was worse 
to the right ear.  It was noted the disorder was 
significantly worse than in April 1988.

VA audiological evaluation in June 1992 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 50 decibels, 80 decibels, 85 decibels, 
and 105+ decibels, respectively, for a pure tone average of 
80 decibels, with speech discrimination ability of 60 
percent.  Pure tone air conduction threshold levels for those 
same four frequencies in the veteran's left ear were 40 
decibels, 55 decibels, 60 decibels, and 50 decibels, 
respectively, for a pure tone average of 51 decibels, with 
speech discrimination ability of 68 percent.

Private medical correspondence dated in November 1992 noted 
audiometric testing revealed a downsloping high frequency 
sensorineural hearing loss, more prominent in the right ear.  
Discrimination in the right ear was 16 percent and in the 
left ear was 64 percent.  

VA medical records dated September 12, 1996, note hearing 
acuity findings in graphic form.  The examiner noted 
audiometry revealed mild sloping to profound sensorineural 
hearing loss to the right ear and moderate sloping to severe 
sensorineural hearing loss to the left ear.  It was noted 
that there was a significant decrease in bilateral hearing 
acuity since the December 1992 evaluation.  

Private medical records dated in May 1997 note "air" 
conduction threshold levels for the frequencies 1,000 Hertz, 
2,000 Hertz, and 4,000 Hertz in the veteran's right ear of 70 
decibels, 80 decibels, and 110 decibels, respectively.  
Threshold levels for those same frequencies in the veteran's 
left ear were 70 decibels, 65 decibels, and 80 decibels.

VA examination in June 1997 noted audiometry indicated an 
equal response in both ears of rather poor hearing with 
speech reception threshold in the 65-70 decibel range with 
very poor speech discrimination, somewhat worse than in 1992.  
It was noted that on testing with hearing aids he did quite 
well in the 20-30 decibel range.  The examiner noted the 
veteran had a rather severe bilateral neural sensory loss 
that can only be helped by hearing aids.  A June 1998 report 
noted a repeated audiogram was identical to one performed in 
June 1997 and that his hearing loss was probably stable.  It 
was noted he seemed to be doing well with hearing aids.  

On VA examination in February 1999 the veteran complained of 
continued difficulty functioning in the business world and in 
any type of meeting even with his hearing aid.  The examiner 
noted that the records revealed the veteran's hearing had 
deteriorated since military service, but that it was unlikely 
his progression of hearing loss was due to noise exposure in 
the 1960's.  

VA audiological evaluation in June 2000 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 65 decibels, 80 decibels, 100 
decibels, and 105+ decibels, respectively, for a pure tone 
average of 88+ decibels, with speech discrimination ability 
of 48 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 65 
decibels, 65 decibels, 65 decibels, and 70 decibels, 
respectively, for a pure tone average of 66 decibels, with 
speech discrimination ability of 72 percent.

In December 2000, the Board remanded the case to the RO with 
instructions including to obtain additional VA treatment 
records.  The RO was also instructed to have an examiner 
interpret any audiometric findings recorded on examinations 
conducted in June 1992, June 1997, and June 1998.

On VA examination in February 2002 the veteran reported he 
was unable to hear well in most conversational situations, 
but that his hearing aids provided some benefit.  Pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear were 65 decibels, 85 decibels, 95 
decibels, and 105+ decibels, respectively, for a pure tone 
average of 88+ decibels, with speech discrimination ability 
of 40 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 65 
decibels, 65 decibels, 65 decibels, and 80 decibels, 
respectively, for a pure tone average of 69 decibels, with 
speech discrimination ability of 70 percent.

The examiner noted the claims file was reviewed, but that 
there was no documented audiogram dated in June 1998.  It was 
also noted that based upon prior experience with the office 
where that examination was conducted it was likely the exact 
data were not recorded other than in summary as reported.  
The examiner stated that the June 1992 findings revealed 
moderate to severe sensorineural hearing loss to the right 
ear and mild to moderate sensorineural hearing loss to the 
left ear and that the first evidence of a progression of 
hearing loss was shown on the 1996 examination which revealed 
mild sloping to profound sensorineural hearing loss to the 
right ear and moderate sloping to severe sensorineural 
hearing loss to the left ear.  Comparison to the June 2000 
and February 2002 findings revealed little or no change since 
1996.  

Private medical records dated in April 2002 note "air" 
conduction threshold levels for the frequencies 1,000 Hertz, 
2,000 Hertz, and 4,000 Hertz in the veteran's right ear of 80 
decibels, 90 decibels, and NR, respectively.  Threshold 
levels for those same frequencies in the veteran's left ear 
were 70 decibels, 70 decibels, and 90 decibels.  A May 2002 
statement noted a diagnosis of noise induced sensorineural 
hearing loss.  It was noted the veteran would benefit from 
use of a digital programmable device.  

VA audiological evaluation in April 2003 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 70 decibels, 95 decibels, 105+ 
decibels, and 105+ decibels, respectively, for a pure tone 
average of 93.8+ decibels, with speech discrimination ability 
of 36 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 75 
decibels, 75 decibels, 80 decibels, and 85 decibels, 
respectively, for a pure tone average of 78.8 decibels, with 
speech discrimination ability of 76 percent.  Additional VA 
treatment records show complaints of hearing loss and hearing 
aid adjustments.

In a July 2003 rating decision the RO granted service 
connection for left ear hearing loss, effective September 12, 
1996.  Ratings for bilateral hearing loss were assigned at 20 
percent from September 12, 1996, at 30 percent from April 30, 
1997, 40 percent from June 10, 1999, at 50 percent from 
February 11, 2002, and at 60 percent from April 26, 2003.  

In statements in support of his claims the veteran asserted 
his hearing loss was more severe than indicated by assigned 
ratings.  He also claimed that VA examinations did not 
accurately reflect his disability and that service connection 
should have been established for bilateral hearing loss from 
the date of his initial claim in 1982.



Earlier Effective Date Claim

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004). 

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2004).  The receipt of VA examination or 
hospitalization reports may be accepted as an informal claim.  
38 C.F.R. § 3.157(a) (2004).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court held the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

In this case, it is significant to note that in an April 2, 
1984, decision the Board granted entitlement to service 
connection for right ear hearing loss, but denied service 
connection for left ear hearing loss.  It was noted that 
there was no evidence of left ear sensorineural hearing loss 
until 1982, many years after service.  Generally, unappealed 
Board decisions are final and are not subject to subsequent 
review except upon motion for reconsideration or clear and 
unmistakable error.  See 38 C.F.R. § 20.1100 (2004).  As the 
veteran has not submitted a motion claiming clear and 
unmistakable error nor requested reconsideration of the prior 
decision, the Board's April 2, 1984, decision is final as to 
the evidence then of record and as to any claim for service 
connection for left ear hearing loss filed prior to that 
date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  

The facts in this case as to events after April 2, 1984, are 
apparently undisputed; however, the veteran asserts that 
service connection for bilateral hearing loss should have 
been effective from September 1982.  On November 12, 1996, 
the RO received correspondence from the veteran that was 
construed as a request for entitlement to service connection 
for left ear hearing loss.  In a July 2003 rating decision 
the RO granted service connection for left ear hearing loss, 
effective September 12, 1996, the date of a VA examination 
report that was accepted as an informal claim.  

Based upon the evidence of record, the Board finds the April 
2, 1984, decision is final and that the veteran first 
submitted his application to reopen the claim for entitlement 
to service connection for left ear hearing loss on November 
12, 1996.  There is no indication of any earlier filed 
document that may be accepted as a formal or informal claim 
for this benefit, nor does the veteran assert that he 
submitted any other claims during the period from April 2, 
1984, to September 12, 1996.  

The date that the veteran filed an application for 
compensation benefits prior to that decision cannot serve as 
the effective date of his recent award of service connection 
for left ear hearing loss.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (holding that for effective date purposes, 
the application must be the application on the basis of which 
the rating was awarded); Washington v. Gober, 10 Vet. App. 
391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).  

Although the veteran had left ear hearing loss prior to his 
1996 claim, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied.  Lalonde v. 
West, 12 Vet. App. 377 (1999) (holding that "the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA.").  Therefore, the veteran's claim for entitlement to an 
earlier effective date must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
earlier effective date.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  The Court has held that depending on the "facts 
found" a rating may be a constant rating if a disability has 
been consistent in severity or a "staged" rating if the 
disability has fluctuated in severity.  McGrath v. Gober, 14 
Vet. App. 28, 35 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating accurately 
reflects the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

VA laws governing the rating of hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  64 
Fed. Reg. 25,209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  Effective December 6, 2002, VA regulations were 
revised to provide that compensation is payable for certain 
specified combinations of service-connected and nonservice-
connected disabilities as if both disabilities were service-
connected when hearing impairment in one ear is compensable 
to a degree of 10 percent or more as a result of service-
connected disability and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear.  69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In an August 1997 precedent opinion, including as based upon 
the facts in this case, VA's General Counsel held that if a 
claimant had service-connected hearing loss in one ear and 
nonservice- connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (Aug. 29, 1997).

Prior to December 6, 2002, VA law provided that where the 
veteran had total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as 
the result of nonservice-connected disability not the result 
of the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  See 38 U.S.C.A. 
§ 1160; 38 C.F.R. § 3.383 (effective prior to 
December 6, 2002).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service. 
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  The 
threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Table VI, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  The evaluations derived by the Ratings 
Schedule made allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (effective before June 10, 1999).  

The June 10, 1999, Rating Schedule revisions provide a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

VA regulations now require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  VA audiometric examinations for rating purposes are to 
be conducted without the use of a hearing aids.  38 C.F.R. 
§ 4.85 (effective after June 10, 1999).  

The revised VA regulations now provide that when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (effective 
after June 10, 1999).

In this case, as an initial matter the Board notes the 
regulatory revisions of 38 C.F.R. § 3.383 for paired organs 
effective from December 6, 2002, are inapplicable to the 
veteran's claim for a higher rating prior to September 12, 
1996, the date of the award of service connection for left 
ear hearing loss.  As there was no evidence of total 
deafness, evaluation of the veteran's nonservice-connected 
left ear hearing loss is considered normal for purposes of 
computing the service-connected disability rating.  See 
VAOPGCPREC 32-97.

The evidence of record demonstrates that during the period 
from June 10, 1992, to September 11, 1996, the veteran 
exhibited no more than Level VIII hearing in his service-
connected right ear and his nonservice-connected left ear is 
considered normal for purposes of computing the service-
connected disability rating.  It is significant to note that 
the Court has held that interpretation of graphical 
representations of audiometric data were questions of fact 
and, in essence, required additional competent evidence for 
use in order to determine the severity of a hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

The June 1992 VA examination findings are shown to have been 
based upon adequate testing in accordance with VA regulations 
and are consistent with the other medical evidence of record.  
Such findings warrant a 0 percent disability rating under the 
provisions of 38 C.F.R. § 4.85, Table VII (effective before 
June 10, 1999).  Therefore, a rating in excess of 10 percent 
is not warranted during the period from June 10, 1992, to 
September 11, 1996.  As the veteran's 10 percent rating for 
right ear hearing loss was established in the November 1984 
rating decision effective from September 15 1982, the rating 
may not be reduced without appropriate notice and 
development.  See 38 C.F.R. §§ 3.105, 3.344 (2004).

The Board notes that in assigning ratings and effective dates 
in its July 2003 rating decision the RO apparently considered 
the graphical representations of audiometric data and an 
audio summary provided by VA audiology examinations on 
September 12, 1996, and April 30, 1997.  These reports, 
however, do not indicate the audio summaries represent 
controlled speech discrimination tests or that the required 
levels of average hearing threshold were measured by pure 
tone audiometry tests.  The Board finds the February 2002 VA 
examiner's opinions as to the probable lack of a report of 
exact audiometric data and interpretation in comparison with 
the June 2000 findings demonstrate the September 12, 1996, 
and April 30, 1997, reports are inadequate for VA rating 
purposes.

The audiometric data of record that may be considered in 
order to determine the severity of hearing loss disability 
demonstrates that during the period from September 12, 1996, 
to April 29, 1997, the veteran exhibited no more than 
Level IX hearing acuity in the right ear and Level VI hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI 
(effective before June 10, 1999).  Although the graphical 
audiometric date reported on June 12, 1996, may not be used 
for VA rating purposes, the February 2002 VA examiner 
interpreted those findings in comparison with the June 14, 
2000, findings as "stable with NO significant change in 
either ear."  The Board finds the numerical findings 
provided in June 2000 therefore adequately represent the 
veteran's bilateral hearing impairment beginning 
September 12, 1996, which is also shown to have been the date 
of first evidence of a progression of hearing loss.  Such 
findings warrant a 40 percent disability rating.  Therefore, 
a 40 percent rating, but no higher, for bilateral hearing 
loss for the period from September 12, 1996, to April 29, 
1997, is warranted.

For similar reasons, a 40 percent rating for bilateral 
hearing loss for the period from April 30, 1997, to 
June 9, 1999, is warranted.  There is no competent evidence 
that may be considered for VA rating purposes as indicating a 
more severe hearing disability.  

Application of the revised Rating Schedule criteria for the 
veteran's bilateral hearing impairment June 10, 1999, to 
February 10, 2002, based upon the numerical findings provided 
in June 2000, also reflect Level IX hearing acuity in the 
right ear and Level VI hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI (effective after June 10, 1999).  
Such findings warrant a 40 percent disability rating.  

The Board notes that the evidence demonstrates that the 
veteran's hearing loss falls within the parameters of 
38 C.F.R. § 4.86(a) (effective after June 10, 1999).  
Therefore, the Board must also consider the examination 
results under Table VIa to determine which results in the 
higher numeral.  VA audiological evaluation in June 2000 
revealed pure tone air conduction threshold levels for the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz in the veteran's right ear of 65 decibels, 80 decibels, 
100 decibels, and 105+ decibels, respectively, for a pure 
tone average of 88+ decibels, with speech discrimination 
ability of 48 percent.  Pure tone air conduction threshold 
levels for those same four frequencies in the veteran's left 
ear were 65 decibels, 65 decibels, 65 decibels, and 70 
decibels, respectively, for a pure tone average of 66 
decibels, with speech discrimination ability of 72 percent.  
Applying Table VIa the findings correspond to Level VIII 
hearing acuity in the right ear and Level V hearing acuity in 
the left ear.  As the Table VI numerals of Level IX hearing 
acuity in the right ear and Level VI hearing acuity in the 
left ear are higher in this case they are to be employed.  
Therefore, higher or "staged" ratings in excess of 40 
percent for the period from June 10, 1999, to 
February 10, 2002, are not warranted. 

The evidence also demonstrates that during the period from 
February 11, 2002, to April 25, 2003, the veteran had an 
exceptional pattern of hearing impairment.  Under the 
provisions of 38 C.F.R. § 4.85, Table VI, the February 2002 
VA audiometric evaluations revealed findings for VA purposes 
of Level X hearing acuity in the right ear and Level VI 
hearing acuity in the left ear.  Applying Table VIa the 
findings correspond to Level VIII hearing acuity in the right 
ear and Level V hearing acuity in the left ear.  As the Roman 
numeral designations from Table VI are higher they are 
employed in this case.  Such findings warrant a 50 percent 
disability rating.  Therefore, entitlement to higher or 
"staged" ratings in excess of 50 percent for bilateral 
hearing loss for the period from February 11, 2002, to April 
25, 2003, for bilateral hearing loss is not warranted.

The evidence shows that for the period beginning on April 26, 
2003, under the provisions of 38 C.F.R. § 4.85, Table VI, the 
April 2003 VA audiometric evaluations revealed findings for 
VA purposes of Level X hearing acuity in the right ear and 
Level VI hearing acuity in the left ear.  Applying Table VIa 
the findings correspond to Level IX hearing acuity in the 
right ear and Level VII hearing acuity in the left ear.  As 
the Roman numeral designations from Table VI are higher for 
the right ear (Level X) and from Table VIa are higher for the 
left ear (Level VII) these designations are employed in this 
case.  Such findings warrant a 60 percent disability rating 
under Table VII.  Therefore, entitlement to higher or 
"staged" ratings in excess of 60 percent for bilateral 
hearing loss for the period beginning on April 26, 2003, are 
not warranted.

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's claim that he 
experiences difficulty hearing in business situations is not 
unusual for persons with hearing disabilities.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim for 
any higher or "staged" ratings.














	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than September 12, 
1996, for the grant of service connection for left ear 
hearing loss is denied.

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss for the period from June 10, 1992, to September 
11, 1996, is denied.

Entitlement to a 40 percent rating, but no higher, for 
bilateral hearing loss for the period from September 12, 
1996, to April 29, 1997, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 40 percent rating, but no higher, for 
bilateral hearing loss for the period from April 30, 1997, to 
June 9, 1999, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss for the period from June 10, 1999, to February 
10, 2002, is denied.

Entitlement to a rating in excess of 50 percent for bilateral 
hearing loss for the period from February 11, 2002, to April 
25, 2003, is denied.

Entitlement to a rating in excess of 60 percent for bilateral 
hearing loss for the period beginning on April 26, 2003, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


